United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-2277
                                     ___________

Nicholas Thomas Stroeder,                 *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Joan Fabian; Jeffrey Peterson;            *
Roger Baburam,                            * [UNPUBLISHED]
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: September 7, 2011
                                 Filed: September 9, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Minnesota inmate Nicholas Stroeder appeals the district court’s1 28 U.S.C.
§ 1915A dismissal with prejudice of his civil-rights action, as well as the denial of his
motions for rehearing and appointment of counsel. After careful de novo review, see
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we agree with the
district court that Stroeder failed to state a claim. We also find the district court did


      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.
not abuse its discretion by denying Stroeder’s motions for rehearing and appointment
of counsel. See Bennett v. Dr. Pepper/Seven Up, Inc., 295 F.3d 805, 807 (8th Cir.
2002) (Fed. R. Civ. P. 60(b) standard of review); Swope v. Cameron, 73 F.3d 850,
851-52 (8th Cir. 1996) (28 U.S.C. § 1915(e)(1) standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-